Citation Nr: 1646073	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity burn injury (knee, ankle and foot). 

2.  Entitlement to service connection for right hand burn injury. 

3.  Entitlement to service connection for right hip condition, secondary to right lower extremity burn injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1996 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a Notice of Disagreement in February 2013, and the RO issued a Statement of the Case in September 2014.  In October of that year, the Veteran filed her substantive appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2014 substantive appeal, the Veteran requested a Central Office hearing at the Board.  Such hearing was scheduled for September 2016.  In correspondence dated August 2016, the Veteran indicated that she would prefer a Travel Board hearing at the Waco RO, to present testimony on the issues on appeal.  VA regulations provide that a hearing will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015) (pertaining specifically to hearings before the Board). 

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for her requested hearing.  Therefore, a remand is required in order to afford the Veteran a Travel Board hearing as to the issues on appeal, as requested.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700(a)(2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a) and 20.704(a)(2015). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




